department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date u il l contact person identification_number telephone number employer_identification_number legend university healthcare u v n w o o e t a a w n g n u i n u g n t dear this letter is in reference to your letter of date as amended from your authorized representative you are requesting rulings under sec_4941 of the internal_revenue_code with regard to two particular transactions facts you are a corporation incorporated on date you are recognized as exempt under sec_501 and classified as a private_foundation within the meaning of sec_509 your purposes include the making of charitable grants and awards to certain specific organizations listed in your articles of incorporation as well as to other organizations or individuals for charitable educational scientific religious or literary purposes university is an educational_organization recognized as exempt under sec_501 and is classified as a school under sec_170 healthcare is an organization recognized as exempt under sec_501 and is classified as a supporting_organization under sec_509 healthcare is a pediatric clinical care provider performing inpatient and outpatient surgeries it is a teaching hospital and is nationally ranked in several pediatric specialties your first ruling_request concerns healthcare which has requested a grant of dollar_figurex from you to be applied to a dollar_figurey project to build a research center for children’s health issues in a kind of partnership with and on the grounds of university you state that you expect to receive grant requests from university you have unanimously approved the dollar_figurex grant but have not disbursed funds subject_to a favorable approval as part of this ruling_request your second request concerns your pledged grant to university in the amount of dollar_figurez to fully fund an endowed chair you have already disbursed to university a similar amount but disbursed prior to the hiring of person by university on date university hired person to serve as its senior associate vice president of central is charged with providing support to all of the development development programs person offices of the various colleges within university since university is a major public charity with an annual operating budget of almost dollar_figurew you state that person is not in a position to exercise is the spouse of person substantial influence over university’s affairs or expenditures person is a child of your founder and is on your board_of directors you state that neither person person nor any other disqualified_person with respect to you is a director or officer of university or is otherwise in a position to exercise substantial influence of university’s affairs or expenditures and no such person is employed by university disqualified_person with respect to you is expected to directly benefit for example to be awarded you also state that neither person a prestigious position due to a grant to university from you nor person is a disqualified_person with respect to healthcare in addition you state that no university has provided you with an affidavit signed and sworn to by university’s senior vice president for development alumni relations stating that any decision by you to grant or not to grant funds to university or any division of university would have no effect now or in the future on person 1’s employment salary compensation or any bonuses paid_by university to person and that if you make a grant to university person would not derive any benefit that person is not otherwise entitled to receive rulings requested a proposed grant by you of dollar_figurex to healthcare to build a dollar_figurey facility to be built on the campus of university which would be owned by university and partially staffed by both healthcare and university will not result in self- dealing to the extent it inures to the benefit of university as defined in sec_4941 and the regulations thereunder and apledged grant of dollar_figurez by you to university will not result in self-dealing as defined in sec_4941 and the regulations thereunder sec_507 defines the term substantial contributor’ with respect to a private_foundation as any person who contributed or bequeathed an aggregate of more than dollar_figure to the foundation if such amount is more than of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines an act of self-dealing to include any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 defines an act of self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the assets of a private_foundation sec_4946 provides in part that the term disqualified_person includes with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise and which is a substantial_contributor to the foundation and d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c sec_4946 defines the term foundation manager’ with respect to any private_foundation to include an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 provides that for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations provides that in general the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self-dealing sec_53 d -2 f provides that the receipt by a disqualified_person of an incidental or tenuous benefit from the use of a foundation or its income or assets will not by itself cause such use to be an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_53_4946-1 provides that for purposes of sec_4941 only the term disqualified_person shall not include an organization described in sec_501 other than an organization described in sec_509 - which pertains to an organization organized and operated exclusively for testing for public safety revrul_75_42 1975_1_cb_359 holds that a grant by a private_foundation to a public charity for its exempt purposes does not constitute an act of self-dealing within the meaning of sec_4941 even though two individuals serve as trustees of both organizations the ruling holds that any benefit to disqualified persons two trustees herein is incidental or tenuous under the provisions of sec_53 d -2 f analysis sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_4946 a disqualified_person for the purpose of sec_4941 means with respect to a private_foundation a person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation a member_of_the_family of any individual described above or a corporation in which persons described above own more than percent of the total combined voting power sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person university and healthcare are both exempt from tax under sec_501 person is a disqualified_person with regard to you as the child of your founder and person person with regard to you as the spouse of person both pursuant to sec_4946 and is a disqualified_person with d however you state that neither person nor person regard to university or healthcare is a disqualified your proposed grant to healthcare and your pledged grant to university would be considered acts of self-dealing if you gave the grants to be used by or for the benefit of a disqualified_person your grants however will be made to organizations which are exempt under sec_501 and described in sec_509 and sec_509 neither healthcare nor university is a disqualified_person with respect to you pursuant to sec_53_4946-1 therefore unless the grants may be used indirectly to benefit a disqualified_person neither your proposed grant to healthcare nor your pledged grant to university will constitute an act of self-dealing under sec_4941 your proposed grant to healthcare will be made expressly for the purposes of building the research center and therefore cannot be used directly or indirectly for payment of compensation or other_benefits of person as your foundation_manager person has authority in the disposition of your pledged grant to university however university has pledged that the grant to university will have no effect now or in the future on person 1’s employment with university or with the salary compensation or any bonuses paid to person and that further person will not derive any benefit from the grant that he would not otherwise receive you have represented that neither person nor any other disqualified_person with respect to you is in a position to exercise substantial influence over university’s affairs or expenditures and that no other disqualified_person with respect to you is a director officer_or_employee of university operating budget is approximately dollar_figurex therefore it appears that university has sufficient assets to pay any compensation and benefits owed to person without regard to the grant funds in addition you have represented that university’s annual because neither healthcare nor university is a disqualified_person with respect to you and because the grants to healthcare and university will not be used either directly or indirectly to pay compensation or other_benefits of a disqualified_person the grants will not constitute acts of self-dealing within the meaning of sec_4941 any benefit to either person or person from the grants would be incidental or tenuous rulings accordingly based on the facts and circumstances discussed above we rule as follows a proposed grant by you of dollar_figurex to healthcare to build a dollar_figurey facility to be built on the campus of university which would be owned by university and partially staffed by both healthcare and university will not result in self-dealing to the extent it inures to the benefit of university as defined in sec_4941 and the regulations thereunder and a pledged grant of dollar_figurez by you to university will not result in self-dealing as defined in sec_4941 and the regulations thereunder these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 provides that it if there are any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely yours technical group ronald j shoemaker manager exempt_organizations
